DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 06/14/2021 regarding claims 1, 2 and 4-21 in the remarks are fully considered but not persuasive.

(i)	Applicant argues that the amendment to claims 1, 2 and 4-21 further prosecution as indicated by examiner during the interview (please see pages 10-11 under arguments and remarks).
(i)	(Response) As indicated in the interview mailed on 06/25/2021, the purpose of the interview was to discuss whether or not the previously applied prior art Griot (US PG Pub. No. 2018/0270840) teaches said “first policy identifier” and whether the “first policy” is fresh. Examiner respectfully requests that applicant review the interview summary mailed on 06/25/2021 explaining how the cited portion(s) of Griot still reads on the discussed limitation(s) of “first policy identifier” and whether the “first policy” is fresh. Thus, examiner maintains that Griot and all the other previously applied prior art(s) do read on the amended limitation(s).




Response to Amendments
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 17, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griot (US PG Pub. No. 2018/0270840).
As per claim 17:
Griot teaches a method (see paragraphs [0005]-[0007], discloses a method of updating a policy associated with a UE) comprising:
	receiving, at a network device, a first message from a user equipment (see Figure 4, step 415, AMF 120-c receiving policy request message (NAS) from UE 115-c. Note: Examiner is equating said UE 115-c as said remote unit since it is the entity sending the policy request (NAS) message to the AMF 120-c), the first message comprising a first policy identifier associated with a first policy (see Figure 4, steps 415, 425, paragraphs [0126], [0127], the policy request (NAS) message includes information identifying specific policies that needs to be updated), wherein the first policy identifier indicates whether the first policy is fresh (paragraph [0122], explicitly states “the UE 115-c may include information identifying specific policies that should be updated” and thus said information can be construed as said identifier. Said information is transmitted to the AMF 120-c via a NAS message, please see paragraphs [0126], [0127]);
	determining, based on the first policy identifier, whether the first policy is to be updated (see Figure 4, step 425, paragraph [0129], the AMF 120-c, in turn, forwards the policy request (NAS) message to the PCF 225-b. In response to receiving the policy request (NAS) message, the PCF 225-b determines which policies (i.e. contents included in the policy request (NAS) message) associated with the UE needs to be updated, please see paragraph [0136]);
	and transmitting, from the network device, a second message to the user equipment (see Figure 4, step 445, paragraph [0137], the PCF 225-b may generate a policy information message based on the identified policy information. The policy information message is forwarded to the UE via the AMF 120-c, please see paragraph [0138]), the second message comprising a second policy and a second policy identifier wherein the second message is transmitted in response to determining that the first policy is to be updated (see paragraphs [0136], [0143], the policy information received by the UE 115-c indicates updated policies. Note: Examiner is construing the updated policies included in policy information message as said second policy and second policy identifier(s) since the UE uses that information to determine differences between the policy information 310 already stored in its memory (please see figure 2, UE comprising memory 305 for storing said policy information 310 ) and the policy information included the policy information message 450 as a way of only updating those differences, please see paragraph [0143]), and the second policy identifier indicates whether the second policy is fresh (see paragraph [0143], as already explained earlier, the information within the policy information message are updated policies. Paragraph [0105], explicitly states “NAS messages may be used to communicate up-to-date policy information from the core network to the UE” and thus information communicated to the UE are fresh/updated policies).


Griot teaches the method of claim 17, wherein determining, based on the first policy identifier, whether the policy is to be updated, comprises transmitting the first policy identifier to a home mobile network (see Figure 5, step 535, paragraph [0152], if the UE is currently connected to the visitor network, then the vPCF 225-c forwards the policy request message (NAS) to the hPCF 225-d. Furthermore, the policy request message (NAS) transmitted by the vPCF 225-c to the hPCF 225-d may include policy identifiers of the policies needed from the hPCF 225-d, please see paragraph [0153]) and receiving information from the home mobile network that indicates whether the policy is to be updated (see paragraph [0154], the hPCF 225-d receives the policy request message (NAS) 535 and may identify policy information to provide to the UE 115-d. The identified policy information is based on the contents of the policy request message (NAS) 535. The hPCF 225-d may then generate and transmit a policy message 545 (i.e. the message including the requested policies) back to the vPCF 225-c via N15r interface, please see paragraphs [0155]-[0156]).
As per claim 21:
Griot teaches an apparatus comprising a network device (see Figure 11, wireless device 1105. Note: Wireless device 1105 could be core network entity 120 or PCF 225, please see paragraph [0194]. Either element 120 PCF 225 could be construed as said “apparatus”), the apparatus further comprising:
	a receiver (see Figure 11, paragraph [0195], wireless device 1105 comprise of receiver 1110 for receiving user data or control information such as information related to policy communication via control plane signaling) that receives a first message from a user equipment (see Figure 4, step 415, AMF 120-c receiving policy request message (NAS) from Note: Examiner is equating said UE 115-c as said remote unit since it is the entity sending the policy request (NAS) message to the AMF 120-c), the first message comprising a first policy identifier associated with a first policy (see Figure 4, steps 415, 425, paragraphs [0126], [0127], the policy request (NAS) message includes information identifying specific policies that needs to be updated), wherein the first policy identifier indicates whether the first policy is fresh (paragraph [0122], explicitly states “the UE 115-c may include information identifying specific policies that should be updated” and thus said information can be construed as said identifier. Said information is transmitted to the AMF 120-c via a NAS message, please see paragraphs [0126], [0127]);
	a processor (see Figure 11, Core Network Entity Communications Manager 1115 comprising Policy Manager 1130. Note: Examiner is construing the Core Network Communications Manager 1115 as said processor) that determines, based on the first policy identifier, whether the first policy is to be updated (see Figure 4, step 425, paragraph [0129], the AMF 120-c, in turn, forwards the policy request (NAS) message to the PCF 225-b. In response to receiving the policy request (NAS) message, the PCF 225-b determines which policies (i.e. contents included in the policy request (NAS) message) associated with the UE needs to be updated, please see paragraph [0136]. The component within the Core Network Entity Communications Manager 1115 for determining the policy associated with the UE is the policy manager 1225, please see paragraph [0202]);
	and a transmitter (see Figure 11, paragraph [0199], transmitter 1120 for transmitting signals generated by other components of the device) that transmits a second message to the user equipment (see Figure 4, step 445, paragraph [0137], the PCF 225-b may generate a policy information message based on the identified policy information. The policy information message , the second message comprising a second policy and a second policy identifier, wherein the second message is transmitted in response to determining that the first policy is to be updated (see paragraphs [0136], [0143], the policy information received by the UE 115-c indicates updated policies. Note: Examiner is construing the updated policies included in policy information message as said second policy and second policy identifier(s) since the UE uses that information to determine differences between the policy information 310 already stored in its memory (please see figure 2, UE comprising memory 305 for storing said policy information 310 ) and the policy information included the policy information message 450 as a way of only updating those differences, please see paragraph [0143])), and the second policy identifier indicates whether the second policy is fresh (see paragraph [0143], as already explained earlier, the information within the policy information message are updated policies. Paragraph [0105], explicitly states “NAS messages may be used to communicate up-to-date policy information from the core network to the UE” and thus information communicated to the UE are fresh/updated policies).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Griot (US PG Pub. No. 2018/0270840) in view of Giaretta (US PG Pub. No. 2012/0023189)  and further in view of Park (US PG Pub. No. 2019/0029065).
Note: Regarding the prior art Park (US PG Pub. No. 2019/0029065), examiner is relying on the provisional application 62/521,384 filed on June 17, 2017 in its entirety in the rejection(s) below.
As per claim 1:
Griot teaches a method (see paragraphs [0005]-[0007], discloses a method of updating a policy associated with a UE) comprising:
… wherein the first policy identifier indicates whether the first policy is fresh (see paragraph [0123], the UE may generate specific policies that requires update);
and transmitting a registration message to a second mobile network (see Figure 5, paragraph [0146], discloses the scenario where the UE 115-d is roaming and connected to a visitor network. The UE 115-d may transmit a policy request (NAS) message to the vAMF 120-d of the visitor core network, please see paragraph [0148]. The policy request (NAS) message 510 may be policy information request message 415 and sent as part of registration request, please see paragraphs [0128], [0148]), wherein the registration message comprises the first policy identifier in response to determining that the first policy is not fresh (see paragraph [0128], the policy request message contains specific policies or policy types that the UE is requesting policy update).
Griot does not clearly teach accessing, at a user equipment, a first policy associated with a first mobile network and a first policy identifier.
Giaretta teaches accessing, at a user equipment, a first policy associated with a first mobile network and a first policy identifier (see Figure 4, paragraph [0051], discloses device may access a policy 400 by downloading from server ANDSF. The policy contains various attributes such as validity area 414 (i.e. location where the policy is valid) as well as associated first mobile network”. Note: Examiner is construing said “NAME? 402” included within the policy 400 download from the server ANDSF as said policy identifier since it identifies multiple child elements such as said validity area 414 as well as the associated network PLMN 418, please see figure 4 and paragraph [0051]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the downloading of policy from the server (as disclosed in Giaretta) into Griot as a way of enabling the device to determine a preferred network to use based on certain conditions (please see paragraph [0051] of Giaretta). Therefore, a device having such a policy enables the device to access multiple network connections as a way of increasing diversity as well as increase in data rate (please see paragraph [0007] of Giaretta).
The combination of Griot and Garietta does not clearly teach determining, at the user equipment, whether the first policy is fresh based on the first policy identifier.
Park teaches determining, at the user equipment, whether the first policy is fresh based on the first policy identifier (see paragraph [0543], after comparing the S-NSSAI included in the allowed NSSAI with the current policy (i.e. NSSP) already owned by the UE, the UE determines that there is no new policy/rule that maps to the S-NSSAI and thus the current NSSP is not updated. The UE may then request a corresponding policy update in order to accommodate the new S-NSSAI. Note: Examiner is reading said network slice selection policy (NSSP) already owned by the UE as said “first policy identifier” since the UE uses NSSP together with the newly received S-NSSAI to determine that there is no corresponding rule/mapping for the S-NSSAI).
before the effective filing date of the application to incorporate the comparing of current policy (i.e. NSSP) with the new S-NSSAI (as disclosed in Park) into both Griot and Giaretta as a way of enabling the UE to determine whether the rule/policy requires an update (please see paragraph [0543] of Park). Therefore, implementing the update procedure helps to resolve user equipment and slice information mismatch (please see paragraphs [0005], [0023] of Park).
As per claim 2:
Griot in view of Giaretta and further in view of Park teaches the method of claim 1, wherein the first policy identifier indicates a version of the first policy (Griot, see paragraph [0123], discloses the UE 115 sends specific policies, policy types, or other policy information to be updated or retrieved. Note: Examiner is equating said “policy types” as disclosed in Griot to said “version” of the first policy).
As per claim 9:
Griot in view of Giaretta and further in view of Park teaches the method of claim 1, wherein the first mobile network is the same as the second mobile network (Griot, see Figure 4, paragraph [0116], discloses a non-roaming scenario. That is the case where the UE is connected to one core network).
As per claim 10:
Griot in view of Giaretta and further in view of Park teaches the method of claim 1, wherein the first mobile network, wherein the first mobile network is different from the second mobile network (Griot, see paragraph [0146], discloses the scenario where the UE is roaming and connected to the visitor network (i.e. second mobile network) rather than the home network (i.e. first mobile network)).

Griot teaches an apparatus comprising a user equipment, (see Figure 6, wireless device 605), the apparatus further comprising:
	a processor (see Figure 6, UE Communications Manager 615) that:
	…and the first policy identifier indicates whether the first policy is fresh (see paragraph [0123], the UE may generate specific policies that requires update);
and a transmitter (see Figure 6, transmitter 620) that transmits a registration message to a second mobile network (see Figure 5, paragraph [0146], discloses the scenario where the UE 115-d is roaming and connected to a visitor network. The UE 115-d may transmit a policy request (NAS) message to the vAMF 120-d of the visitor core network, please see paragraph [0148]. The policy request (NAS) message 510 may be policy information request message 415 and sent as part of registration request, please see paragraphs [0128], [0148]), wherein the registration message comprises the first policy identifier in response to determining that the first policy is not fresh (see paragraph [0128], the policy request message contains specific policies or policy types that the UE is requesting policy update).
Griot does not clearly teach accesses a first policy stored at the user equipment, wherein the first policy is associated with a first mobile network and a first policy identifier.
Giaretta teaches accesses a first policy stored at the user equipment (see paragraph [0040], discloses the device comprise of policy downloading component 214 for downloading one or more policies), wherein the first policy is associated with a first mobile network and a first policy identifier (see Figure 4, paragraph [0051], discloses device may access a policy 400 by downloading from server ANDSF. The policy contains various attributes such as validity area first mobile network”. Note: Examiner is construing said “NAME? 402” included within the policy 400 download from the server ANDSF as said policy identifier since it identifies multiple child elements such as said validity area 414 as well as the associated network PLMN 418, please see figure 4 and paragraph [0051]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the downloading of policy from the server (as disclosed in Giaretta) into Griot as a way of enabling the device to determine a preferred network to use based on certain conditions (please see paragraph [0051] of Giaretta). Therefore, a device having such a policy enables the device to access multiple network connections as a way of increasing diversity as well as increase in data rate (please see paragraph [0007] of Giaretta).
The combination of Griot and Garietta does not clearly teach and determines whether the first policy is fresh based on the first policy identifier.
Park teaches and determines whether the first policy is fresh based on the first policy identifier (see paragraph [0543], after comparing the S-NSSAI included in the allowed NSSAI with the current policy (i.e. NSSP) already owned by the UE, the UE determines that there is no new policy/rule that maps to the S-NSSAI and thus the current NSSP is not updated. The UE may then request a corresponding policy update in order to accommodate the new S-NSSAI. Note: Examiner is reading said network slice selection policy (NSSP) already owned by the UE as said “first policy identifier” since the UE uses NSSP together with the newly received S-NSSAI to determine that there is no corresponding rule/mapping for the S-NSSAI).
before the effective filing date of the application to incorporate the comparing of current policy (i.e. NSSP) with the new S-NSSAI (as disclosed in Park) into both Griot and Giaretta as a way of enabling the UE to determine whether the rule/policy requires an update (please see paragraph [0543] of Park). Therefore, implementing the update procedure helps to resolve user equipment and slice information mismatch (please see paragraphs [0005], [0023] of Park).
As per claim 12:
Griot in view of Giaretta and further in view of Park teaches the apparatus of claim 11, further comprising a receiver (Griot, see Figure 6, UE comprise of receiver 610) that receives a message following successful registration, wherein the message comprises a new policy (Griot, see paragraph [0135], upon successful registration of the UE 115-c, the network may deliver the requested policy to the UE 115-c).
As per claim 13:
Griot in view of Giaretta and further in view of Park teaches the apparatus of claim 11, further comprising a receiver (Griot, see Figure 6, receiver 610) that receives a message following successful registration (Griot, see Figure 4, step 450, paragraph [0142], the UE receives policy information (NAS) from the AMF. Note: The policy information (NAS) is received after the UE sends registration/mobility management (e.g. NAS) message to the network, please see paragraph [0135]).
The combination of Griot and Park does not clearly teach wherein the message comprises a new freshness parameter for the first policy.
Giaretta teaches wherein the message comprises a new freshness parameter for the first policy (see paragraph [0053], the policy 400 accessed by the device from the server also 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the downloading of policy from the server (as disclosed in Giaretta) into both Griot and Park as a way of enabling the device to determine a preferred network to use based on certain conditions (please see paragraph [0051] of Giaretta). Therefore, a device having such a policy enables the device to access multiple network connections as a way of increasing diversity as well as increase in data rate (please see paragraph [0007] of Giaretta).
As per claim 14:
Griot in view of Giaretta and further in view of Park teaches the apparatus of claim 11, wherein the processor determines whether the apparatus is roaming (Griot, see paragraph [0149], the visitor core network may determine that the UE 115 is roaming and as such may alter functions or account for the policies of the home core network and the visitor core network).
As per claim 15:
Griot in view of Giaretta and further in view of Park teaches the apparatus of claim 14, further comprising a receiver (Griot, see Figure 6, receiver 610) that receives a message following successful registration, wherein the message comprises a new policy from the first mobile network (Griot, see paragraph [0135], after successful registration of the UE 115, the network may deliver the requested policy to the UE).

6.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Giaretta and further in view of Park and Lu (US PG Pub. No. 2019/0116529).

Griot in view of Giaretta and further in view of Park teaches the method of claim 1.
The combination of Griot, Giaretta and Park fail to teach further comprising determining to register with the second mobile network, wherein transmitting the registration message to the second mobile network is performed in response to determining to register with the second mobile network.
Lu teaches further comprising determining to register with the second mobile network (see Figure 6, paragraph [0055], the UE determined whether it is inside a location area or outside a location area. In response to determining that it is outside a location area, the UE may initiate a tracking area update (TAU) procedure by sending a TAU request to the MME of the second network), wherein transmitting the registration message to the second mobile network is performed in response to determining to register with the second mobile network (see paragraph [0055], the UE sends the TAU request to the MME of the second network only after determining that it is outside the location area).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lu into Griot, Giaretta and Park. The motivation for doing so would be to lower signaling loads in the network as well as enhancing network performance (please see paragraph [0016] of Lu).
As per claim 6:
Griot in view of Giaretta and further in view of Park and Lu teaches the method of claim4.
wherein registering with the second mobile network comprises registering with the second mobile network to update a location of a remote unit.
Lu teaches wherein registering with the second mobile network comprises registering with the second mobile network to update a location of a remote unit (see paragraphs [0055], [0074], discloses, the MME of the second network updates the tracking area of the UE after receiving TAU request from the UE. As part of the tracking area update procedure, the MME of the second network updates the new PSP-ID sent by the UE and thus registering the UE).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lu into Griot, Giaretta and Park. The motivation for doing so would be to lower signaling loads in the network as well as enhancing network performance (please see paragraph [0016] of Lu).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Giaretta and further in view of Park, Lu and Duan (US PG Pub. No. 2019/0261233).
As per claim 5:
Griot in view of Giaretta and further in view of Park and Lu teaches the method of claim4 with the exception of:
wherein registering with the second mobile network comprises initially registering with the second mobile network.
wherein registering with the second mobile network comprises initially registering with the second mobile network (see paragraph [0073], the terminal sends an initial registration request message to the second network when attempting to handover).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Guan into Griot, Giaretta, Park and Lu. The motivation for doing so would be to assist in handover operations between networks (please see paragraph [0006] of Duan).

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Giaretta and further in view of Park and Hanlon (US Patent No. 10,476,863).
	As per claim 16:
	Griot in view of Giaretta and further in view of Park teaches the apparatus of claim 11 with the exception of:
	wherein the processor, in response to determining that the policy is not fresh, continues to use the policy.
	Hanlon teaches wherein the processor, in response to determining that the policy is not fresh, continues to use the policy (see Col 13, lines 35-67, in response to determining that the request to accessing the new policy has failed (i.e. denied access), the next step involves determining whether the old policy can be used. If using the old policy is possible, then the call is placed based on the old policy).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the placing of call based on the old policy (as disclosed in Hanlon) into Griot, Giaretta and Park as a way of ensuring users with .

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Gutpa (US PG Pub. No. 2014/0295913).
	As per claim 19:
	Griot teaches the method of claim 18 with the exception of:
	wherein the information comprises the second policy with the freshness parameter associated with the second policy.
	Gupta teaches wherein the information comprises the second policy (see paragraph [0049], the ANDF server provides the UE with one or more rules/policies) with the freshness parameter associated with the second policy (see paragraph [0035], the one or more rules/policies include information such as “time of day” that represents the duration that the policy/rule is valid and thus a “freshness parameter”).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the application of routing rules (as disclosed in Gupta) into Griot as a way of enabling a UE to select one or more WLAN access networks based on one or more valid conditions (please see paragraph [0043] of Gupta). Therefore, providing the UE with the one or more rules/policies helps to prevent overlap and potential conflicts in information (please see paragraph [0028] of Gupta).

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Hassan (US PG Pub. No. 2018/0124561).
As per claim 20:
	Griot teaches the method of claim 17 with the exception of:
	wherein determining, based on the first policy identifier, whether the first policy is to be updated, comprises comparing the first policy identifier of the first policy with the second policy identifier.
	Hassan teaches wherein determining, based on the first policy identifier, whether the first policy is to be updated, comprises comparing the first policy identifier of the first policy with the second policy identifier (see paragraph [0099], discloses comparing the current telephone number and the location of the client (construed as said current/first policy) with a client policy (i.e. construed as said second policy) to determine whether the telephone number is valid for the current location. In case the client number is not valid, updating the telephone number with a different telephone number that is valid at the location of the client).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the verification procedure (as disclosed in Hassan) into Griot as a way of ensuring that the client device complies with the various policies as it roams between different locations (please see paragraph [0075] of Hassan). Therefore implementing this location verification procedure ensures that client location is tracked while enforcing application location-based policies (please see paragraph [0004] of Hassan). 
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Giaretta and further in view of Park and Hori (US PG Pub. No. 2011/0103348).
As per claim 7:
Griot in view of Giaretta and further in view of Park teaches the method of claim 1 with the exception of:
further comprising determining that there is no policy associated with the second mobile network and, in response to determining that there is no policy, transmitting the registration message without a policy identifier.
Hori teaches further comprising determining that there is no policy associated with the second mobile network (see paragraph [0055], the device decides whether there is a valid policy associated with the target access domain) and, in response to determining that there is no policy, transmitting the registration message without a policy identifier (see paragraph [0072], discloses the device may send position registration message with no policy associated with the access domain to the serving gateway (SG 104)).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hori into Griot, Giaretta and Park. The motivation for doing so would be to enable seamless handover while preventing occurrence of double reservation (please see paragraph [0016] of Hori).

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Giaretta and further in view of Park and Youn (US PG Pub. No. 2020/0077356).
As per claim 8:
Griot in view of Giaretta and further in view of Park teaches the method of claim 1 with the exception of:
further comprising determining whether there is a second policy corresponding to the second mobile network and, in response to determining that there is no second policy and that the first policy is fresh, transmitting the registration message without a policy identifier.
further comprising determining whether there is a second policy corresponding to the second mobile network (see paragraph [0681], the UE determines that there is no rule associated with the SSC mode selection policy. The SSC mode selection policy is associated with a network, please see paragraph [0368]) and, in response to determining that there is no second policy and that the first policy is fresh, transmitting the registration message without a policy identifier (see paragraph [0681], in response to determining that there is no rule associated with the SSC mode selection policy, the UE only transmits a PDU session request without the default policy).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Youn into Griot, Giaretta and Park. The motivation for doing so would be to reduce battery consumption as well as efficient use of resources (please see paragraph [0023] of Youn).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474